Exhibit 10.13

LEGEND ENERGY CANADA LTD.

(incorporated under the laws of the Province of Alberta)

FIXED AND FLOATING CHARGE DEMAND DEBENTURE

1. LEGEND ENERGY CANADA LTD. a body corporate having its head office at the City
of Calgary, in the Province of Alberta (hereinafter called the “Borrower”), for
value received hereby acknowledges itself indebted and promises to pay to
NATIONAL BANK OF CANADA (who and whose successors and assigns are hereinafter
called the “Bank”), on demand or on such earlier date as the principal sum
hereby secured may become payable hereunder, the sum of Twenty-Five Million
Dollars ($25,000,000.00) in lawful money of Canada (hereinafter called the
“Principal Sum”) at NATIONAL BANK OF CANADA, 2700, 530 – 8th Avenue S.W., at the
City of Calgary, in the Province of Alberta, Canada T2P 3S8, and to pay on
demand in the same money and at the same place interest on the Principal Sum or
on so much thereof as remains from time to time unpaid at the rate of seven
percent (7.0%) per annum more than the annual rate of interest announced from
time to time by the Bank as a reference rate then in effect for determining
interest rates on Canadian dollar commercial loans in Canada, and designated as
the “prime rate” by the Bank, reckoned from the date or dates the Principal Sum
or any part thereof is due and payable. Any sum owing by way of interest that is
not paid on demand shall bear interest at such rate from the date of demand
until paid. This Debenture secures payment by the Borrower to the Bank of all
debts and liabilities, present or future, direct or indirect, absolute or
contingent, matured or not at any time owing by the Borrower to the Bank,
whether arising from dealings between the Bank and the Borrower or from any
other dealings or proceedings by which the Bank may be or become in any manner
whatsoever a creditor of the Borrower, and whenever incurred, and whether
incurred by the Borrower alone or with another or others and whether as
principal or surety, including without limitation all interest, commissions,
legal and other expenses and charges, all of which shall be deemed included in
the Principal Sum.

2. The Borrower, as security for the payment of the Principal Sum, interest and
all other monies from time to time secured hereby and as security for the
performance and observance of the covenants and agreements on the part of the
Borrower herein contained, hereby:

 

  (a) the Borrower mortgages and charges to and in favour of the Bank as and by
way of a fixed and specific mortgage, charge and security interest all of its
present and after- acquired right, title, estate and interest in and to that
property described and referred to from time to time in Schedule “A” hereto,
including proceeds thereof, together with any and all accretions and accessions
thereto, substitutions therefor and any and all attachments and other property
at any time or times placed upon or associated with, or as may be necessary for
the effective use and operation of the property described in Schedule “A” hereto
and which forms part thereof, all of which, together with any other property
subsequently acquired and specifically mortgaged and charged as herein provided
for, is hereinafter collectively referred to as the “Specifically Mortgaged
Property”; and

 

  (b) the Borrower mortgages, charges, grants and assigns to and in favour of
the Bank as and by way of a first floating mortgage, charge and security
interest all of its present and after-acquired right, title estate and interest
in and to all real property that is not subject to the fixed and specific
mortgage, charge and security interest provided for in clause 2(a) including
proceeds thereof together with any and all accretions and accessions thereto,
substitutions therefor and any and all fixtures and attachments and other
property at any time or time placed upon or associated with, or as may be
necessary for the effective use and operation of, such property; and



--------------------------------------------------------------------------------

  (c) the Borrower mortgages, charges, grants, creates and assigns to and in
favour of the Bank as and by way of a first mortgage, charge and continuing
security interest, and the Bank hereby takes a continuing security interest, in
all of the Borrower’s present and after-acquired personal property of whatsoever
nature and kind and wheresoever situate including, without limitation, its
goods, chattel paper, securities, documents of title, instruments, money and
intangibles, as those terms are defined in the Personal Property Security Act
(Alberta), together with any and all other property and undertakings not
included in clause 2(a) and (b) above.

For the purposes of this Debenture, the words “Mortgaged Premises” mean and
include all present, after acquired and future undertakings, property and assets
of the Borrower, all as described in subclauses (a), (b) and (c) of this clause
2. The Bank acknowledges that the Mortgaged Premises are subject to the
permitted encumbrance as defined and more particularly described in Appendix C
to the Offering Letter (as defined in clause 3(a) below), as defined below (the
“Permitted Encumbrances”).

Until the security hereby constituted shall have become enforceable and the Bank
shall have determined to enforce the same (and except as hereinafter provided),
the Borrower may, in the ordinary course of the business of the Borrower and for
the purpose of carrying on the same, sell, assign, lease, dispose of and deal
with the Mortgaged Premises; PROVIDED THAT the Borrower shall not, and the
Borrower hereby covenants that it will not, without the prior written consent of
the Bank, make, give, create, grant, incur or assume any mortgage, pledge,
hypothec, lien, charge, encumbrance, assignment, security interest or other
security, upon the Mortgaged Premises or any part thereof, other than the
Permitted Encumbrances, ranking or purporting to rank in priority to or pari
passu with the grant, mortgage, charge, assignment, transfer and security
interest created and secured hereby (hereinafter referred to as the “Charge”).

TO HAVE AND TO HOLD the Mortgaged Premises and rights hereby conferred on the
Bank for the use and purposes and with the power and authority and subject to
the terms, conditions, provisos, covenants and stipulations herein expressed.

The Charge shall not extend or apply to the last day of the term of any lease,
whether oral or written, now held or hereafter acquired by the Borrower but
should such Charge become enforceable and the Bank shall have determined to
enforce the same, the Borrower shall thereafter stand possessed of such last day
and shall hold it in trust to assign the same to any person who may acquire such
term or the part thereof hereby charged in the course of any enforcement of the
said Charge or any realization of the subject matter thereof.

This Debenture shall also operate as security for the due observance and
performance of all obligations of the Borrower under any guarantee made by the
Borrower in favour of the Bank whether the same are made prior to, concurrent
with or after the date hereof, and for the due payment of all monies that at any
time and from time to time become payable by the Borrower to the Bank pursuant
to any and all such guarantees.

 

- 2 -



--------------------------------------------------------------------------------

3. The Borrower covenants and agrees with the Bank:

 

  (a) that the Borrower will perform and observe such affirmative and negative
covenants and restrictions as specified, from time to time, by the Bank in
writing to be performed and observed by the Borrower in respect of the provision
of, inter alia, financial information, payment of dividends, capital
expenditures, incurring of additional obligations (whether direct, indirect or
contingent), reduction of capital, distribution of assets, amalgamation,
repayment of loans, lending of money, sale and other disposition of assets or
such other matters as the Bank provides, including, without limitation, the
terms, conditions, covenants and provisions of the Offering Letter from the Bank
to the Borrower dated August 12, 2011 and accepted by the Borrower dated
August 15, 2011 and as further amended, revised, modified, supplemented,
restated or replaced, from time to time (collectively the “Offering Letter”);

 

  (b) that as of the date hereof the Borrower has good right, full power and
lawful authority to charge the Mortgaged Premises according to the true intent
and meaning of this Debenture;

 

  (c) that as of the date hereof the Mortgaged Premises are free and clear of
all mortgages, liens, charges, encumbrances and security interests other than
(i) the Charge, (ii) Permitted Encumbrances and (iii) any mortgage, lien,
charge, encumbrance or security interest which is specifically permitted by the
Bank pursuant to an instrument in writing executed by the Bank and addressed to
the Borrower, which instrument shall refer to this Debenture and describe any
such mortgage, lien, charge, encumbrance or security interest so permitted by
the Bank;

 

  (d) to pay the Principal Sum, interest and other monies hereby secured in
accordance with the terms of this Debenture;

 

  (e) to carry on and continuously conduct its business in a lawful, efficient,
diligent and businesslike manner;

 

  (f) to warrant and forever defend all and singular the Mortgaged Premises unto
the Bank against every person whomsoever lawfully claiming or attempting to
claim the same or any part thereof;

 

  (g) to keep and maintain proper books of account and records accurately
covering all aspects of the business and affairs of the Borrower and to permit
authorized officers, employees or agents of the Bank to inspect the same during
regular business hours;

 

  (h) to furnish such financial statements of the Borrower containing such
information and details as the Bank may require pursuant to the Offering Letter;

 

  (i) to repair and keep in repair and in good working order and condition all
buildings, structures, plant, machinery and apparatus that from time to time
comprise and form a part of the Mortgaged Premises;

 

  (j) to promptly pay when due all business, income and profits taxes properly
levied or assessed against the Borrower, its business, operations, revenues,
incomes or profits, save and except when and so long as the validity of any such
tax is in good faith contested by the Borrower, in which event the Borrower
shall, if required by the Bank, furnish security satisfactory to it for the full
amount of any of such taxes being so contested;

 

- 3 -



--------------------------------------------------------------------------------

  (k) to fully pay and discharge as and when the same become due and payable all
taxes (including local improvement rates), rates, duties and assessments that
may be levied, rated, charged or assessed against the Mortgaged Premises, or any
part thereof, and if the Borrower fails to pay any of such taxes, rates, duties
or assessments and if it is not in good faith contesting the same, the Bank may,
but shall not be obligated to, pay the same, and any amounts so paid by the Bank
shall become and form part of the Principal Sum secured hereby and shall bear
interest at the rate aforesaid until paid;

 

  (1) to at all times promptly observe, perform, execute and comply with all
applicable laws, rules, requirements, orders, directions, by-laws, ordinances,
work orders and regulations of every governmental authority and agency whether
federal, provincial, municipal or otherwise, including, without limiting the
generality of the foregoing, those dealing with zoning, use, occupancy,
subdivision, parking, historical designations, fire, access, pollution of the
environment, toxic materials or other environmental hazards, public health and
safety, and all private covenants and restrictions affecting the Mortgaged
Premises or any portion thereof, and from time to time, upon request of the
Bank, to provide to the Bank evidence of such observance and compliance, and at
its own expense to make any and all improvements thereon or alterations to the
Mortgaged Premises, structural or otherwise, and to take all such other action
as may be required at any time by any such present or future law, rule,
requirement, order, direction, by-law, ordinance, work order or regulation;

 

  (m) notify the Bank, without delay of any Event of Default; and

 

  (n) provide the Bank with any information or document that it may reasonably
require from time to time.

 

4. (a)

The Borrower covenants that at all times during the continuation of this
security, it will insure and keep insured against all insurable hazards with
insurers acceptable to the Bank, all of the Mortgaged Premises which is of an
insurable nature to the full extent of the insurable value thereof. Unless
otherwise agreed to in writing by the Bank, the losses under all such insurance
shall be payable as first loss payee to the Bank as its interest may appear.

 

  (b) The Borrower agrees that so long as it remains indebted to the Bank, it
will, unless otherwise requested in writing by the Bank, maintain with reputable
insurers third party public liability, blow-outs, “all risks” perils and
property damage insurance covering all operations of the Borrower within limits
of coverage usually carried by others owning or operating the same or a similar
type and size of business as that being conducted by the Borrower.

 

  (c) The Borrower will, upon the request of the Bank, deliver to the Bank
certified copies of all policies or contracts of insurance being carried by the
Borrower pursuant to the terms hereof, together with such certificates of
insurance as the Bank may reasonably require and evidence that the premiums on
all such insurance have been paid.

 

- 4 -



--------------------------------------------------------------------------------

  (d) If the Borrower should fail to take out or maintain all the insurance
required to be carried by the Borrower pursuant to the terms of this Debenture,
the Bank may, but shall not be obligated to, take out all or any of such
insurance and all sums expended by the Bank in effecting such insurance shall
forthwith become due and be payable by the Borrower to the Bank and until paid
shall form part of the Principal Sum secured hereby and shall bear interest at
the aforesaid rate.

 

  (e) In the event of loss under any of the insurance referred to in this clause
4, the Bank, at its option, may apply the insurance proceeds on account of the
Principal Sum and interest secured hereby or may apply the same to rebuilding,
repairing and restoring the Mortgaged Premises, or may apply the same partly for
one purpose and partly for the other purpose.

5. The Borrower shall not and covenants that it will not, without the written
consent of the Bank first had and received:

 

  (a) incur further secured indebtedness, create or suffer to be created any
mortgage, hypothec, lien, charge, encumbrance or security interest upon its
undertaking or any of its property and assets the subject of the Charge ranking
in priority to or pari passu with the Charge save and except for the Permitted
Encumbrances or any other security granted from time to time by the Borrower to
the Bank for or in respect of any present or future indebtedness of the Borrower
to the Bank; nor

 

  (b) guarantee to anyone other than to the Bank, the debts, liabilities or
obligations of any person, firm or corporation whomsoever or become the endorser
on any note or other obligation otherwise than in the ordinary course of the
business of the Borrower; nor

 

  (c) reduce its capital, declare or pay any dividends on any shares of the
Borrower or make any distribution, or redeem, purchase or otherwise retire or
pay off any of the issued and outstanding shares for the time being of the
Borrower unless such dividends, redemptions, purchaser payments or distributions
do not affect the capacity of the Borrower to fulfil its obligations to the
Bank, including repayment of its debt; nor

 

  (d) make any loans or investments to any of its non-guarantor subsidiaries or
affiliates; nor

 

  (e) make any capital expenditures when it is in default under this Debenture;
nor

 

  (f) sell, lease, transfer, convey or dispose of any Mortgaged Premises in the
aggregate of greater than $300,000 each calendar year, including sale and
leaseback transactions on facilities, without the prior written consent of the
Bank; nor

 

  (g) hedge or contract crude oil, natural gas liquids, or natural gas, on a
fixed price basis, exceeding 50% of actual production volumes; nor

 

  (h) monetize or settle any fixed price financial hedge or contract; nor

 

  (i) allow a Change in Control (as defined in the Offering Letter) of the
Borrower; nor

 

  (j) be a party to any amalgamation, merger, plan of arrangement or
consolidation; nor

 

- 5 -



--------------------------------------------------------------------------------

  (k) utilize any Advance (as defined in the Offering Letter) to finance a
hostile acquisition; nor

 

  (1) move its property, assets or undertakings outside of the Province of
Alberta or move its chief executive office from Alberta; nor

 

  (m) create, acquire or suffer to exist any subsidiary unless the subsidiary
provides a guarantee and other security required by the Bank in its sole
discretion; nor

 

  (n) experience a change in its executive management which, in the opinion of
the Bank, acting in its sole discretion, has or may have a material adverse
change in the financial condition of the Borrower.

6. The Borrower represents and warrants to the Bank that each account receivable
and other debt due, owing or accruing due to the Borrower is enforceable in
accordance with its terms against the party obligated to pay the same (the
“Account Debtor”), and the amount represented by the Borrower to the Bank from
time to time as owing by each Account Debtor or by all Account Debtors will be
the correct amount actually and unconditionally owing by such Account Debtor or
Account Debtors, except for normal cash discounts where applicable, and no
Account Debtor will have any defence, set off, claim or counterclaim against the
Borrower which can be asserted against the Bank, whether in any proceeding to
enforce this Debenture or otherwise, and the Borrower will, at the request of
the Bank, furnish the Bank with the names of all Account Debtors. After the
occurrence of an Event of Default hereunder, the Bank may notify any or all
Account Debtors and may direct such parties to make all payments to the Bank.
The Borrower acknowledges that any such payments on or other proceeds of the
Mortgaged Premises received by the Borrower from such Account Debtors or after
an Event of Default under this Debenture shall be received and held by the
Borrower in trust for the Bank and shall be turned over to the Bank upon
request. Nothing contained in this clause 6 shall or shall be deemed to have the
effect of making the Bank responsible to ascertain the Account Debtors or for
the collection of any such accounts or amounts nor shall the Bank, by reason of
this clause 6 or by reason of any steps, actions, notices or other proceedings,
taken or given to enforce such rights be or be deemed to be a mortgagee in
possession of the Mortgaged Premises or any part thereof nor be liable or
accountable for any monies except those actually received.

7. The Borrower will at all times do, execute, acknowledge and deliver or cause
to be done, executed, acknowledged and delivered all and every such further
acts, deeds, mortgages, transfers and assurances in law as the Bank shall
reasonably require for better assuring, mortgaging, assigning and confirming
unto the Bank all and singular the undertaking and all of the property and
assets of the Borrower hereby charged or intended so to be or which the Borrower
may hereafter become bound to charge to and in favour of the Bank and for the
better accomplishing and effectuating of the intentions of this Debenture.

8. Without limiting in any way the right of the Bank to make demand for payment
at any time, the principal, interest and other monies secured by this Debenture
shall become immediately due and payable, whether with or without prior demand
therefor, and the security hereby constituted shall become immediately
enforceable in each and every of the following events (each of such events being
hereinafter called an “Event of Default”):

 

  (a) if the Borrower makes a default in the payment, in whole or in part, of
the Principal Sum of or interest on this Debenture or any other monies secured
hereby;

 

- 6 -



--------------------------------------------------------------------------------

  (b) if the Borrower makes default in the observance or performance of any
other covenant, agreement or condition on the part of the Borrower to be kept,
observed or performed, whether herein or in any other agreement or instrument
between the Borrower including the Offering Letter;

 

  (c) if the Borrower shall:

 

  (i) institute or commence proceedings to be adjudicated a bankrupt or
insolvent or consent to the filing of a bankruptcy or insolvency proceeding
against it;

 

  (ii) file, institute or commence or otherwise take any proceeding relating to
reorganization, adjustment, arrangement, composition, compromise, stay of
proceedings or relief similar to any of the foregoing under any applicable law
regarding bankruptcy, insolvency, reorganization or relief of debts (including
under the Companies’ Creditors Arrangement Act or the Bankruptcy and Insolvency
Act);

 

  (iii) consent to the filing of any such proceeding;

 

  (iv) consent to the appointment of a receiver, liquidator, trustee or assignee
in bankruptcy or similar official or to the liquidation, dissolution or
winding-up of the Borrower or of all or a substantial part of its property and
assets;

 

  (v) make an assignment for the benefit of creditors;

 

  (vi) admit in writing its inability to pay its debts generally as they become
due;

 

  (vii) generally not be paying its debts as they come due or otherwise be
insolvent;

 

  (viii) take any corporate or other action authorizing or in furtherance of any
of the foregoing; or

 

  (d) if any proceeding is filed, instituted or commenced by any person seeking:

 

  (i) to adjudicate the Borrower a bankrupt or insolvent or the liquidation,
reorganization, winding-up, adjustment, arrangement, compromise, composition,
stay of proceedings or similar relief of or for the Borrower under any
applicable law regarding bankruptcy, insolvency, reorganization or relief of
debtors (including under the Companies’ Creditors Arrangement Act or the
Bankruptcy and Insolvency Act); or

 

  (ii) to appoint a receiver, liquidator, trustee or assignee in bankruptcy or
similar official of the Borrower or of all or a substantial part of its property
and assets;

 

  (e) if any execution, sequestration, writ of extent or any other process of
any court becomes enforceable against the Borrower, or if a distress or
analogous process, having a value in the aggregate of greater than $300,000 is
levied upon the property of the Borrower or any part thereof, provided that such
execution, sequestration, writ of extent or other process is not in good faith
being contested by the Borrower and security satisfactory to the Bank has been
provided to the Bank;

 

- 7 -



--------------------------------------------------------------------------------

  (f) if the Borrower ceases or threatens to cease to carry on its business or
if the Borrower commits or threatens to commit any act of bankruptcy;

 

  (g) if the Borrower fails to make any payment of principal or interest in
regard to any indebtedness whatsoever owed by it after the expiry of any
applicable grace period and demand therefor, to any third party; or

 

  (h) if a Change in Control (as defined in Appendix C of the Offering Letter)
in the Borrower occurs and the Bank has not consented to such change of control,
in its sole discretion;

 

  (i) if the Borrower makes default in the due payment, performance or
observance, in whole or in part, of any debt, liability or obligation of the
Borrower to the Bank, whether secured hereby or otherwise;

 

  (j) if the Borrower is in default under the terms of any other contract,
agreements or writings with any other creditor having liens on the property of
the Borrower and such default could reasonably be expected to result in a
Material Adverse Effect (as defined in Appendix C of the Offering Letter);

 

  (k) if the validity, enforceability or, where applicable, priority of the
Offering Letter or this Debenture is prejudiced or endangered;

 

  (1) if any event of default under any material agreement, including the
Offering Letter, to which the Borrower is a party occurs and is continuing, or
any other event which constitutes or which with giving of notice or lapse of
time or otherwise would constitute an event of default under any material
agreement, including the Offering Letter, to which the Borrower is a party
occurs;

 

  (m) if the Bank in good faith believes and has commercially reasonable grounds
to believe that the prospect of repayment of any Advance (as defined in Appendix
C of the Offering Letter) is or is about to be impaired or that the Mortgaged
Premises is or is about to be placed in jeopardy; and

 

  (n) if there shall, in the opinion of the Bank acting reasonably, be a
Material Adverse Effect (as defined in Appendix C of the Offering Letter)
relating to the Borrower has occurred.

9. The Bank may waive any breach by the Borrower of any of the provisions
contained in this Debenture or any default by the Borrower in the observance or
performance of any covenant, agreement or condition required to be kept,
observed or performed by the Borrower under the terms of this Debenture;
PROVIDED ALWAYS that no act or omission of the Bank in the premises shall extend
to or be taken in any manner whatsoever to affect any subsequent breach or
default or to affect the rights of the Bank resulting therefrom.

10. (a) If an Event of Default shall have occurred and be continuing, the Bank
may, in its discretion, appoint a receiver (which term shall herein include a
receiver and manager) of the Mortgaged Premises, of the rents, issues, profits,
revenues and income thereof or of any part or parts of any of the foregoing, and
upon any such appointment by the Bank the following provisions shall apply:

 

  (i) the appointment of any receiver by the Bank hereunder shall be made in
writing signed by the Bank and such writing shall be conclusive evidence

 

- 8 -



--------------------------------------------------------------------------------

  for all purposes of such appointment. The Bank may from time, to time in the
same manner remove any receiver so appointed and appoint another in his stead.
Notwithstanding anything to the contrary hereby expressed or implied, in making
any such appointment of a receiver hereunder, the Bank shall be deemed to be
acting as the attorney for the Borrower and the Borrower does hereby irrevocably
appoint the Bank as its attorney for that purpose;

 

  (ii) the Bank, in its discretion, may appoint one or more receivers hereunder
in respect of all or any part or parts of the Mortgaged Premises, as may be
designated in writing by the Bank when making any such appointment;

 

  (iii) any such receiver shall have the power:

 

  (A) to take possession of, collect and to get in all or any part of the
Mortgaged Premises and for that purpose to take proceedings in the name of the
Borrower or otherwise and to make any arrangement or compromise;

 

  (B) to carry on or concur in carrying on all or any part of the business of
the Borrower; and

 

  (C) to sell or to concur in selling all or any part of the Mortgaged Premises
in such manner as may seem advisable to the receiver, and to effect such sale by
conveying the same in the name and on behalf of the Borrower or otherwise in
respect thereof;

 

  (iv) every such receiver may, in the discretion of the Bank, be vested with
all or any of the powers and discretions conferred on the Bank under this
Debenture;

 

  (v) the Bank may from time to time fix the reasonable remuneration of every
such receiver and may direct the payment thereof (in priority to the Bank), out
of the Mortgaged Premises and the rents, profits, revenues and income therefrom
or the proceeds thereof;

 

  (vi) the Bank may from time to time require any receiver to give security for
the performance of his duties as such receiver and may fix the nature and amount
thereof, but the Bank shall not be bound to require any such security from the
receiver;

 

  (vii)

every such receiver may, with the consent in writing of the Bank, borrow money
for the purpose of maintaining, protecting or preserving the Mortgaged Premises
or any part thereof, or for the purpose of carrying on the business of the
Borrower, and any receiver may issue certificates (in this sub clause called
“Receiver’s Certificates”) for such sums as will, in the opinion of the Bank, be
sufficient for obtaining security upon the Mortgaged Premises or any part
thereof for the amounts from time to time so required by the receiver, and such
Receiver’s Certificates may be

 

- 9 -



--------------------------------------------------------------------------------

  payable either to order or to bearer and may be payable at such time or times,
and shall bear such interest as the Bank may approve and the receiver may sell,
pledge or otherwise dispose of the Receiver’s Certificates in such manner and
may pay such commission on the sale thereof, as the Bank may consider
reasonable, and the amounts from time to time payable by virtue of such
Receiver’s Certificate shall form a charge upon the Mortgaged Premises in
priority to the amounts secured under this Debenture;

 

  (viii) every such receiver shall, so far as concerns responsibility for his
acts or omissions, be deemed to be the agent for the Borrower, and in no event
the agent of the Bank. The Bank shall not, in making or consenting to such
appointment, incur any liability to any receiver for his remuneration or
otherwise howsoever be liable or responsible for the acts or omissions,
including the negligence, misconduct or misfeasance, on the part of any such
receiver;

 

  (ix) except as may be otherwise directed in writing by the Bank, all monies
from time to time received by such receiver shall be paid over to the Bank to be
held by it as part of the Mortgaged Premises; and

 

  (x) the Bank may pay over to any receiver any monies constituting part of the
Mortgaged Premises to the extent that the same may be applied for the purposes
hereof by such receiver, and the Bank may from time to time determine what funds
the receiver shall be at liberty to keep on hand with a view to the performance
of his duties hereunder as such receiver.

 

  (b) If an Event of Default shall have occurred and be continuing, the Bank may
in its discretion, in lieu of appointing a receiver as provided for in subclause
10(a) hereof, apply to any court or courts of competent jurisdiction for the
appointment of one or more receivers of the Mortgaged Premises, of the rents,
issues, profits, revenues and income thereof or of any part or parts of any of
the foregoing, with such powers as the court or courts making such appointment
or appointments shall confer including, without limiting the generality thereof,
all or any of the powers set forth in subclause 10(a) hereof. Any receiver or
receivers so appointed by a court, shall be subject to the supervision of that
court.

 

  (c) Nothing done by the Bank or by any receiver or receivers in possession of
the Mortgaged Premises shall render the Bank a mortgagee in possession or
responsible as such, or in any way limit or curtail the remedies of the Bank as
a mortgagee or creditor under any applicable law or statute.

11. If the security hereby constituted shall become enforceable, the Bank may,
subject to applicable law, either before or after any entry, sell and dispose of
all or any part of the Mortgaged Premises either as a whole or in several
portions thereof, at public auction or by public tender or by private sale at
such time or times and on or subject to such terms and conditions as the Bank
may determine, and it shall be lawful for the Bank to make such sale, either for
cash or upon credit or partly for cash and partly upon credit, and with or
without advertisement, and upon such reasonable conditions as to upset, reserve
bid or price and as to terms of payment as the Bank may deem proper, and the
Bank may also rescind or vary any contract of sale that may have been entered
into and resell with or under any of the powers conferred

 

- 10 -



--------------------------------------------------------------------------------

hereunder and adjourn any such sale from time to time and may execute and
deliver to the purchaser or purchasers of the Mortgaged Premises or any part
thereof good and sufficient title to the same, the Bank being hereby constituted
irrevocably the attorney of the Borrower for the purpose of making such sale and
for executing all deeds and documents pertaining thereto and any such sale made
as aforesaid shall be a perpetual bar both in law and in equity against the
Borrower and all other persons claiming such property or any part thereof, by,
from, through or under the Borrower.

 

12.   (a)    Notwithstanding any period of time provided to the Borrower to
remedy an Event of Default as provided either herein or under the Offering
Letter, the Bank may, contemporaneously with or during any such period, give the
Borrower the Notice of Intent to Enforce Security required by the Bankruptcy and
Insolvency Act (Canada), as amended, it being the intention of the parties that,
at the Bank’s option, the period to cure defaults, and then the ten (10) day
period of Notice of Intention to Enforce Security, may run concurrently.   (b)
   The Borrower acknowledges that if a stay of proceedings is issued against the
Borrower pursuant to Bankruptcy and Insolvency Act, the Companies’ Creditors
Arrangements Act or otherwise, the Bank would be irreparably harmed and
materially prejudiced if any proceeds of the Mortgaged Premises were used for
any purpose other than the repayment of the debts secured by this Debenture, and
the Borrower hereby acknowledges and agrees that, without limiting the operation
of clause 6 hereof, any proceeds of the Mortgaged Premises received by the
Borrower while such stay is in effect shall be received by and held by the
Borrower in trust for the Bank.

13. The Bank or an agent of the Bank may, at any time, enter upon the Mortgaged
Premises to inspect the Mortgaged Premises, and the reasonable costs of such
inspection shall be added to the debt secured by this Debenture.

14. If the Borrower should fail to comply with any covenant or agreement
contained herein, the Bank or an agent of the Bank may, but shall not be
obligated to, do whatever is necessary to rectify such failure, and all sums so
expended by the Bank or its agent shall forthwith become due and be payable by
the Borrower to the Bank and until paid shall form part of the Principal Sum
secured hereby and shall bear interest at the aforesaid rate.

15. The Borrower agrees to pay to the Bank forthwith upon demand all costs,
charges and expenses (including legal fees on a solicitor and his own client
basis) of, or incurred by the Bank in connection with this Debenture or the
Mortgaged Premises or any part thereof, or in recovering or enforcing payment of
any of the monies owing hereunder including all costs, charges and expenses
incurred in connection with taking possession, preserving, collecting or
realizing upon the Mortgaged Premises, together with interest thereon at the
aforesaid rate from the date of incurring such costs, charges and expenses.

16. Upon payment by the Borrower to the Bank of the Principal Sum, interest and
all other monies secured by this Debenture and provided the security hereby
constituted shall not have become enforceable, the Bank shall, upon the written
request of the Borrower, deliver up this Debenture to the Borrower and shall, at
the expense of the Borrower, release and discharge the security hereby
constituted and execute and deliver to the Borrower such deeds or other
documents as shall be requisite to release and discharge this Debenture and the
security afforded hereby; provided, however, that this Debenture may be
assigned, pledged, hypothecated or deposited by the Borrower as security for
advances or loans to or for indebtedness or other obligations or liabilities of
the Borrower and in such event this Debenture shall not be deemed to have been
discharged or redeemed by reason of the account of the Borrower having ceased to
be in debit balance while this Debenture remains so assigned, pledged,
hypothecated or deposited.

 

- 11 -



--------------------------------------------------------------------------------

17. No postponement or partial release or discharge of the Charge in respect of
all or any part of the Mortgaged Premises shall in any way operate or be
construed so as to release and discharge the security hereby constituted in
respect of the Mortgaged Premises except as therein specifically provided, or so
as to release or discharge the Borrower from its liability to the Bank to fully
pay and satisfy the Principal Sum, interest and all other monies due or
remaining unpaid by the Borrower to the Bank.

18. The Borrower acknowledges and agrees that in the event it amalgamates with
any other corporation or corporations it is the intention of the Borrower and
the Bank that the term “Borrower” when used herein shall apply to each of the
amalgamating corporations and to the amalgamated corporation, such that the
Charge shall secure the indebtedness of each of the amalgamating corporations
and the amalgamated corporation to the Bank at the time of amalgamation and any
indebtedness of the amalgamated corporation to the Bank thereafter arising. The
Charge shall attach to all of the “Mortgaged Premises” owned by each corporation
amalgamating with the Borrower, and by the amalgamated corporation, at the time
of amalgamation, and shall attach to any “Mortgaged Premises” thereafter owned
or acquired by the amalgamated corporation when such becomes owned or is
acquired.

19. The Borrower will indemnify the Bank and its successors and assigns against
any and all liabilities, actions, claims, judgments, costs, charges and legal
fees that may be made against or incurred by the Bank, by reason of the
assertion that the Bank has received funds that may be claimed by third persons,
either before or after the payment in full of the Principal Sum, interest and
other monies secured hereby and either before or after the release either wholly
or partially of the Charge; and the Bank shall have the right to defend against
any such claims, actions and charges and claim from the Borrower all expenses
incurred by the Bank in connection therewith, together with all reasonable legal
fees as may be paid by the Bank in connection therewith. It is understood and
agreed that the covenants and conditions of this clause 19 shall at all times be
construed to be a personal covenant in favour of the Bank and shall not run with
the Mortgaged Premises, and that such covenants and indemnity shall remain in
full force and effect notwithstanding the payment of the Principal Sum, interest
and all other monies secured by this Debenture and the release, either partially
or wholly, of the Charge, or any foreclosure hereof.

20. The Principal Sum, interest and other monies hereby secured will be paid by
the Borrower and shall be assignable by the Bank free from any right of set-off
or counterclaim by the Borrower or any equities between the Borrower and the
Bank.

21. Neither the execution and delivery nor the registration of this Debenture
shall for any reason whatsoever obligate or bind the Bank to advance any monies,
or having advanced a portion obligate the Bank in any way to advance the balance
thereof; but nevertheless the Charge shall take effect forthwith upon execution
of this Debenture and shall operate as security for the actual amount of all the
debts and liabilities, present or future, direct or indirect, absolute or
contingent, matured or not, at any time owing by the Borrower to the Bank or
remaining unpaid, notwithstanding that the balance owing hereunder may fluctuate
and may from time to time and at any time be reduced to a nil balance and
further notwithstanding that the advance of monies hereunder may be repaid and
further advanced.

22. The security hereby constituted is in addition to, and not in substitution
for, any other security now or hereafter held by the Bank and no payment to the
Bank shall constitute payment on account of the Principal Sum, interest or other
monies from time to time owing hereunder unless specifically so appropriated in
writing by the Bank. The taking of any action or proceedings or remaining from
so doing, or any other dealing with any other security for the monies secured
hereby shall not release or affect the

 

- 12 -



--------------------------------------------------------------------------------

security of this Debenture and the taking of the security hereby granted or any
proceedings hereunder for the realization of the security hereby granted shall
not release or affect any other security held by the Bank for the monies hereby
secured.

23. Any notice that may be given by the Bank in accordance with this Debenture
shall be in writing and may be given at any time either by delivering or by
mailing the same addressed to the Borrower at its address specified on the
signature page hereof. Any notice delivered to the Borrower shall be deemed to
have been given on the business day during which the same was so delivered to
the Borrower and any notice mailed to the Borrower shall be conclusively deemed
to have been received by the Borrower on the third business day following that
on which it was so mailed.

24. The Borrower hereby authorizes the Bank to file or register such financing
statements, financing change statements and other documents as the Bank may deem
appropriate to perfect on an ongoing basis and continue the Charge, and to
protect and preserve the Mortgaged Premises and the Borrower hereby irrevocably
constitutes and appoints any officer or director of the Bank the true and lawful
attorney of the Borrower, with full power of substitution, to do any of the
foregoing in the name of the Borrower whenever and wherever it may be deemed
necessary or expedient.

25. The Borrower hereby acknowledges receipt of a copy of this Debenture, and
waives its right to receive a copy of any financing statement, financing change
statement or verification statement filed or registered by the Bank.

26. The Borrower shall be solely liable for all environmental damage, now or in
the future, attributable to the Mortgaged Premises and, in addition, the
Borrower shall indemnify and save harmless the Bank from and against all
liability, loss, cost, claims, expenses, or damages (including legal costs on a
solicitor/own client basis), suffered, sustained, paid, or incurred by the Bank
arising out of or in connection with any abandonment or reclamation or any
environmental liability now or in the future, relating to the Mortgaged
Premises. This covenant and indemnity shall survive the satisfaction, release or
enforcement of this Debenture or any security collateral hereto and the full
repayment of the indebtedness of the Borrower to the Bank and shall continue in
full force and in effect for the benefit of the Bank.

27. To the full extent that it may lawfully do so, the Borrower hereby:

 

  (a) waives and disclaims any benefit of, and shall not have or assert any
right under any statute or rule of law pertaining to, the marshalling of assets,
the exemption of homestead, the administration of estates, or any other matter
whatever, to defeat, reduce or affect the rights of the Bank under the terms of
this Debenture to a sale of the Mortgaged Premises or any part thereof or for
the collection of all amounts secured hereby;

 

  (b) agrees that it shall not have or assert any right or equity of redemption
or any right under any statute or otherwise to redeem the Mortgaged Premises or
any part thereof after the sale hereunder to any person whether such sale is by
the Bank, any receiver or otherwise, notwithstanding, if such should be the
case, that the Bank may have purchased same;

 

  (c) agrees that the Land Contracts (Actions) Act (Saskatchewan) shall have no
application to any action (as defined in such Act) taken with respect to any
Charge herein; and

 

- 13 -



--------------------------------------------------------------------------------

  (d) agrees that the Limitation of Civil Rights Act (Saskatchewan) shall have
no application to:

 

  (i) this Debenture or any instrument or agreement in implementation hereof,

 

  (ii) any Charge or security for the payment of money made, given or created
pursuant to any of the foregoing instruments,

 

  (iii) any instrument or agreement entered into at any time hereafter by the
Borrower renewing or extending or collateral to this Debenture or to any of the
foregoing instruments, or

 

  (iv) the rights, powers or remedies of the Bank or any receiver under any of
the foregoing instruments; and

 

  (e) agrees that the provisions of Part IV (excepting only section 46) of the
Saskatchewan Farm Security Act shall have no application to this Debenture, any
agreements, instruments or other security taken collateral thereto or in
connection therewith, any mortgages or charges evidenced thereby, any renewals
or extensions thereof or the rights, powers and remedies of the Bank or any
other person under or in relation to any of the foregoing, or any future
security instruments whatsoever granted by the Borrower in favour of the Bank.

28. Notwithstanding Section 31 of the Property Law Act (British Columbia) the
doctrine of consolidation shall apply to this Debenture.

29. For all purposes, including any application to register a crystallized
floating charge under the Land Title Act (British Columbia) against any real
property, the floating charge created by the Debenture shall be crystallized and
become a fixed charge upon the earliest of:

 

  (a) the occurrence of an Event of Default or the Bank making a demand for
payment of any or all of the Principal Sum or any other monies owing by the
Borrower to the Bank; or

 

  (b) the Bank taking any action pursuant to this Debenture to enforce and
realize upon the security constituted by this Debenture.

and in any event upon the appointment by the Bank of a receiver pursuant to this
Debenture.

30. The Borrower and the Bank have not agreed to postpone the time of attachment
and the Charge is intended to attach when this Debenture is signed by the
Borrower and, with respect to after-acquired property, when the Borrower
acquires an interest in such property.

31. Nothing in this Debenture or any other agreement between the Borrower and
the Bank shall be construed as affecting or limiting the Bank’s right to make
demand for payment of any or all indebtedness, liabilities and obligations of
the Borrower to the Bank under the Offering Letter or this Debenture. The Bank
may, in its sole and absolute discretion, demand (whether or not a Default, as
defined in the Offering Letter, or Event of Default has occurred) at any time
payment in party or in full of all indebtedness, liabilities and obligations of
the Borrower to the Bank under the Offering Letter and this Debenture.

32. This Debenture is freely assignable by the Bank and may be assigned by the
Bank without the consent of or prior notice to the Borrower.

 

- 14 -



--------------------------------------------------------------------------------

33. This Debenture and all its provisions shall enure to the benefit of the
Bank, its successors and assigns and shall be binding upon the Borrower, its
successors and assigns.

34. Wherever the singular or masculine or neuter is used in this Debenture, the
same shall be construed as meaning the plural or feminine or body corporate and
vice versa, where the context so requires.

35. The Borrower will assist the Bank to ensure that this Debenture and all
supplementary and corrective instruments and all additional mortgage and
security documents described in clause 7, and all documents, caveats, cautions,
memorials, security notices, financing statements and assurances in respect
thereof are promptly filed and refiled, registered and re-registered and
deposited and re-deposited in such manner, in such offices and places, and at
such times and as often as may be required by law or as may be necessary or
desirable to perfect and preserve the Charge created or intended to be created
hereby as a first priority Charge and the rights conferred or intended to be
conferred upon the Bank by the Charge herein contained.

36. The Borrower shall, as soon as practicable following receipt by the Borrower
of a request by the Bank to provide fixed charge security over the producing
petroleum and natural gas properties of the Borrower (and in any event not more
than five (5) Business Days (as defined in Appendix C of the Offering Letter)
following such request), the Borrower shall furnish or cause to be furnished to
the Bank, at the sole cost and expense of the Borrower, fixed charge security
over such producing and natural gas properties of the Borrower as are specified
by the Bank, and in the form of a supplemental debenture to this Debenture if so
required by the Bank.

37. No waiver of any right of the Bank hereof shall be valid unless in writing
delivered to the Borrower as herein provided. No amendment hereunder shall be
valid or effective for any purpose unless consented to in writing by the Bank.

38. The provisions of the Offering Letter are not superseded by or merged in the
execution or registration of this Debenture and the provisions of the Offering
Letter shall remain in full force and effect until all of the conditions thereof
to be observed or performed by the Corporation have been fully paid and
satisfied, provided however, that in the event of a conflict or inconsistency
between the terms of the Offering Letter and the terms of this Debenture, the
terms of the Offering Letter shall prevail. Notwithstanding the foregoing, if
there is a right or remedy of the Bank set out in this Debenture which is not
set out or provided for in the Offering Letter, such additional right shall not
constitute a conflict or inconsistency.

39. This Debenture is a composite debenture that may from time to time cover
property of the Borrower located in various Provinces of Canada and elsewhere
and, as to portions of the property located in such separate jurisdictions, this
Debenture shall be a separate debenture enforceable against the Borrower without
regard to the application of this Debenture to portions of the Mortgage Premises
located in other jurisdictions. All provisions hereof shall be applicable
separately to the portions of the property located in each separate jurisdiction
with the same effect as if a separate debenture with respect thereto had been
executed and delivered. Upon request of the Bank, the Borrower shall prepare at
its expense a separate mortgage and/or debenture covering the portion of the
property located in any such jurisdiction or jurisdictions, such separate
mortgage and debenture to be in registrable form with substantially the same
covenants and remedies as set forth in this Debenture except for such
modifications as shall be required by the fact that such mortgage and debenture
relates only to the property of the Borrower located in such jurisdiction or
jurisdictions or as may be required by the Bank in connection

 

- 15 -



--------------------------------------------------------------------------------

therewith. The Borrower hereby agrees to execute and deliver to the Bank all
such separate mortgage and debentures, together with legal opinions, which may
be so requested in form and substance reasonably satisfactory to the Bank. At
the request of the Bank, but at the expense of the Borrower, the Borrower shall
record, register and file, and keep recorded, registered and filed, such
separate mortgage and debentures to the extent required hereby, so as to make
the same valid, binding and enforceable obligations of the Borrower and to make
effective the Charge created hereby and thereby. For greater certainty, the Bank
shall be entitled to all rights and remedies available pursuant to legislation
in such other Provinces of Canada that is equivalent to the Personal Property
Security Act (Alberta), including the Personal Property Security Act
(Saskatchewan).

40. In the event that any term or provision in this Debenture shall, to any
extent, be invalid or unenforceable, the remaining terms and provisions of this
Debenture shall not be affected thereby and shall be valid and enforceable to
the fullest extent permitted by applicable law.

41. This Debenture shall be governed by and construed in accordance with the
laws in force in the Province of Alberta and for the purposes of any legal
proceedings in respect of this Debenture, the Borrower irrevocably submits to
the jurisdiction of the courts of the Province of Alberta. There shall be no
application of any conflict of laws rule which is inconsistent with this
section.

IN WITNESS WHEREOF the Borrower has executed this Debenture by its proper
officers duly authorized in that behalf as of the 19th day of October, 2011.

 

LEGEND ENERGY CANADA LTD.   Per:  

/s/ Marshall Diamond - Goldberg

  c/s Name:   Marshall Diamond - Goldberg   Title:   President   ADDRESS OF
BORROWER:   1750, 801 - 6th Avenue S.W.   Calgary AB T2P 3W2  

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE “A”

to the Debenture

Between LEGEND ENERGY CANADA LTD. (the “Borrower”)

and NATIONAL BANK OF CANADA (the “Bank”)

pursuant to or in connection with the Offering Letter

 

 

Specifically Mortgaged Property

The Specifically Mortgaged Property referred to in clause 2(a) to the Debenture
of Legend Energy Canada Ltd. (the “Borrower”) to the Bank to which this Schedule
“A” forms part consists of all of the present and after-acquired right, title
and interest of the Borrower in and to:

 

  (a) all petroleum, natural gas and related hydrocarbons or minerals in place
or in storage within, upon or under the lands from time to time set forth in
Exhibit “1” hereunto annexed (as the same may be amended, supplemented or
replaced from time to time) and made part of this Schedule “A” (the interest of
the undersigned therein being represented to be not less than that set forth in
Exhibit “1”); and

 

  (b) all rights, licences, agreements, leases and permits now owned or
hereafter acquired by the undersigned to obtain and remove such hydrocarbons or
minerals and to enter upon and use any lands from or on which such hydrocarbons
or minerals are or may be extracted, mined or produced; and

 

  (c) all the estate or interest of the undersigned in or to any of the said
hydrocarbons or minerals, rights, licences, permits and lands; and

 

  (d) all the right, title and interest of the undersigned in the casing and
equipment used or to be used in extracting, mining or producing or seeking to
extract, mine or produce and storing any of such hydrocarbons or minerals;

and in particular, but without limitation, the rights and interest of the
undersigned referred to in Exhibit “1” hereto.

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT “1” to SCHEDULE “A”

to the Debenture

Between LEGEND ENERGY CANADA LTD. (the “Borrower”)

and NATIONAL BANK OF CANADA (the “Bank”)

pursuant to or in connection with the Offering Letter

 

 

 

WELLS

 

LANDS

 

LEASE

 

INTEREST

 

APPLICABLE
ROYALTIES

 

ROFR

                                       

(This Exhibit “1” shall include and consist of such interests and rights of the
Borrower as be pledged by it to the Bank pursuant to the Offering Letter and the
Negative Pledge and Undertaking dated the same date as this Debenture to which
this Exhibit “1” forms part together with such other interests and rights of the
Borrower as it and the Bank may by agreement from time to time add hereto)



--------------------------------------------------------------------------------

SCHEDULE 1

LANDS, LEASES, HYDROCARBON INTERESTS AND PRODUCTION ENCUMBRANCES



--------------------------------------------------------------------------------

LOGO [g239790g30t24.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st23.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st24.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st25.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st26.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st27.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st28.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st29.jpg]



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st30.jpg]



--------------------------------------------------------------------------------

SCHEDULE 2

TANGIBLES

WELLS

[NTD: Insert well ID]

ABANDONED WELLS

[NTD: Insert well ID]

OTHER TANGIBLES

[NTD: Insert description with land descriptor]



--------------------------------------------------------------------------------

UWI

   WI %    

Field

Name

  

Tangible Property

100/06-35-013-16W4/2      80.00 %    ENCHANT    Wellhead; 2 phase vertical
seperator; Dry gas meter run; 100 bbl DW tank

102/14-30-014-20W4/0

     44.45 %    LITTLE BOW    Wellhead; 2 phase vertical seperator; Dry gas
meter run; 100/15-25-014-21W4/0      50.00 %    LITTLE BOW    Wellhead; 2 phase
vertical seperator; Dry gas meter run; Plungerlift controller;100 bbl DW tank
100/07-36-014-21W4/2      50.00 %    LITTLE BOW    Wellhead; 2 phase vertical
seperator; Dry gas meter run; 100 bbl DW tank; 200 hp compressor
100/16-35-036-14W4/0      4.17 %    PROVOST    Wellhead 100/10-02-043-25W4/0   
  50.00 %    PONOKA    Wellhead 102/13-14-046-20W4/0      40.00 %    JOARCAM   
Wellhead; Hydrualic pumpjack; 400 bbl SW tank 100/13-10-047-20W4/0      40.00 % 
  JOARCAM    Wellhead; Hydrualic pumpjack; 400 bbl SW tank 47-4W4 Unit      2.79
%    WILDMERE    Multiple Wellheads, seperator, injectors, storage, metering, &
treating Facilities 100/12-13-049-25W4/3      100.00 %    LEDUC-WOODBEND   
Wellhead 100/05-17-089-21W4/0      10.00 %    LIEGE    Wellhead; Wet Gas
Metering Unit 100/11-18-089-21W4/0      10.00 %    LIEGE    Wellhead; Wet Gas
Metering Unit 100/10-11-089-22W4/0      10.00 %    LIEGE    Wellhead; Wet Gas
Metering Unit 100/06-13-089-22W4/0      10.00 %    LIEGE    Wellhead; Wet Gas
Metering Unit 100/07/14-089-22W4/0      10.00 %    LIEGE    Wellheaad; Injection
Pump, Seperator, & Storage tank 100/16-22-089-22W4/0      10.00 %    LIEGE   
Wellhead; Wet Gas Metering Unit 102/10-23-089-22W4/0      10.00 %    LIEGE   
Wellhead; Wet Gas Metering Unit 100/03-24-089-22W4/0      10.00 %    LIEGE   
Wellhead; Wet Gas Metering Unit 100/05-30-038-02W5/0      91.50 %    MEDICINE
RIVER    Wellhead; 2 phase vertical seperator; Dry gas Zedi metering unit;
Plungerlift controller; 400 bbl DW tank 102/05-30-038-02W5/0      91.50 %   
MEDICINE RIVER    Wellhead; 2 phase vertical seperator; Dry gas Zedi metering
unit; 400 bbl DW tank 100/16-30-038-02W5/0      63.27 %    MEDICINE RIVER   
Wellhead; 3 phase vertical seperator; Dry gas meter run; Plungerlift controller;
210 bbl SW tank 100/01-31-038-02W5/0      50.37 %    MEDICINE RIVER    Wellhead;
2 phase vertical seperator; Dry gas meter run;100 bbl DW tank; 85 hp compressor
102/06-31-038-02W5/0      100.00 %    MEDICINE RIVER    Wellhead
100/02-25-038-03W5/2      46.50 %    MEDICINE RIVER    Wellhead; 2 phase
vertical seperator; Dry gas meter run; 400 bbl DW tank 102/02-25-038-03W5/2     
72.83 %    MEDICINE RIVER    Wellhead; 2 phase vertical seperator; Dry gas Zedi
metering Unit; 400 bbl DW tank 100/11-27-038-03W5/0      100.00 %    MEDICINE
RIVER    Wellhead 102/06-21-039-01W5/2      75.00 %    PREVO    Wellhead; 3
phase vertical seperator; Dry gas meter run; Plungerlift controller; 100 bbl DW
tank 100/03-27-059-10W5/0      100.00 %    BLUERIDGE    Wellhead
100/01-01-063-14W5/2      96.00 %    SAKWATAMAU    Wellhead 100/16-36-064-10W5/2
     100.00 %    SWAN HILLS    Wellhead; 2 phase vertical seperator;
Conventional Pumpjack; 400 bbl DW tank 100/10-27-066-15W5/2      25.00 %   
MEEKWAP    Wellhead 104/10-36-067-24W5/2      25.00 %    ANTE CREEK N   
Wellhead 100/02-11-082-24W5/2      100.00 %    BERWYN    Wellhead; 3 phase
vertical seperator; Dry gas Zedi metering unit; 400 bbl DW tank
100/07-11-082-24W5/0      100.00 %    BERWYN    Wellhead; 3 phase vertical
seperator; Dry gas Zedi metering unit; 400 bbl DW tank 102/10-17-084-22W5/0     
75.00 %    GRIMSHAW    Wellhead 100/09-14-094-25W5/0      100.00 %    HOTCHKISS
   Wellhead 100/12-16-083-12W6/0      31.60 %    BOUNDARY LAKES    Wellhead; 2
phase vertical seperator; Dry gas Zedi metering unit; 100 bbl DW tank
100/07-17-083-12W6/4      40.00 %    BOUNDARY LAKES    Wellhead; 2 phase
vertical seperator; Dry gas Zedi metering unit; 100 bbl DW tank
100/02-14-083-13W6/0      40.00 %    BOUNDARY LAKES    Wellhead; 2 phase
vertical seperator; Dry gas Zedi metering unit; 100 bbl DW tank
100/11-15-083-13W6/0      26.60 %    BOUNDARY LAKES    Wellhead; 2 phase
vertical seperator; Dry gas Zedi metering unit; 100 bbl DW tank
100/14-05-083-18W6/0      7.50 %    FT ST JOHN    Wellhead; 2 phase vertical
seperator; Dry gas meter run; 100 bbl DW tank 100/14-07-084-13W6/0      1.22 % 
  BOUNDARY LK    Wellhead; 2 phase vertical seperator; Conventional Pumpjack;
400 bbl DW tank 100/16-05-084-14W6/0      10.87 %    BOUNDARY LK    Wellhead; 2
phase vertical seperator; Conventional Pumpjack; 400 bbl DW tank



--------------------------------------------------------------------------------

100/06-07-084-14W6/0      13.29 %    BOUNDARY LK    Wellhead; 2 phase vertical
seperator; Conventional Pumpjack; 400 bbl SW tank 100/08-08-084-14W6/0      6.64
%    BOUNDARY LK    Wellhead; 2 phase vertical seperator; Conventional Pumpjack;
400 bbl SW tank 100/06-09-084-14W6/0      8.01 %    BOUNDARY LK    Wellhead; 2
phase vertical seperator; Conventional Pumpjack; 400 bbl SW tank
100/16-19-085-23W6/0      90.00 %    INGA    Wellhead; Conventional Pumpjack
100/01-30-110-07W6/0      50.00 %    RAINBOW    Wellhead 200/C-018-E/094-A-15/0
     50.00 %    MAPLE    Wellhead 200/D-079-F/094-H-03/0      1.75 %    UMBACH
   Wellhead; 2 phase vertical seperator; Dry gas meter run; 100 bbl DW tank
200/C-052-F/094-J-10/0      25.00 %    CLARKE LAKE    Wellhead; Wet Gas SCADA
metering unit 200/C-054-F/094-J-10/0      18.75 %    CLARKE LAKE    Wellhead;
Wet Gas SCADA metering unit 200/D-054-G/094-J-10/2      16.66 %    CLARKE LAKE
   Wellhead; Wet Gas SCADA metering unit 200/A-065-G/094-J-10/0      16.66 %   
CLARKE LAKE    Wellhead; Injection pump 200/D-066-G/094-J-10/0      9.38 %   
CLARKE LAKE    Wellhead; Wet Gas SCADA metering unit 200/B-074-G/094-J-10/2     
16.66 %    CLARKE LAKE    Wellhead; Injection pump



--------------------------------------------------------------------------------

LOGO [g239790xbrl_ex10-13st34.jpg]